—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of murder in the first degree (Penal Law § 125.27 [1] [a] [vii]; [b]) and murder in the second degree (Penal Law § 125.25 [3]). By failing to move to withdraw his guilty plea or to vacate, the judgment of conviction, defendant failed to preserve for our review his contention that he did not knowingly, intelligently and voluntarily enter his guilty plea (see, People v Toxey, 86 NY2d 725, 726, rearg denied 86 NY2d 839; People v Lopez, 71 NY2d 662, 665). This is not one of those rare cases in which the statements of defendant engender significant doubt with respect to his guilt or otherwise call into question the voluntariness of the plea (see, People v Toxey, supra, at 726; People v Lopez, supra, at 666), “The record shows that defendant was advised of his rights and that his Alford plea (see, North Carolina v Alford, 400 US 25) was knowingly, intelligently and voluntarily entered with a full understanding of its consequences” (People v Alfieri, 201 AD2d 935, lv denied 83 NY2d 908; see, People v Peralta, 231 AD2d 958, lv denied 90 NY2d 909). The bargained-for sentence is neither unduly harsh nor severe. (Appeal from Judgment of Chautauqua County Court, Ward, J. — Murder, 1st Degree.) Present — Pine, J. P., Wisner, Balio and Lawton, JJ.